Citation Nr: 0616602	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  04-23 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left 
shoulder impingement syndrome.

2.  Entitlement to a rating in excess of 10 percent for the 
residuals of a right Achilles tendon rupture.

3.  Entitlement to a compensable rating for the residuals of 
a left knee medial meniscectomy.

4.  Entitlement to a compensable rating for the residuals of 
a right knee medial meniscus injury.

5.  Entitlement to a compensable rating for hemorrhoids.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1977 to February 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was 
subsequently transferred to the RO in Buffalo, New York.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  Left shoulder impingement syndrome is presently 
manifested by complaints of pain and limitation of motion of 
the left arm, without evidence of arthritis, bony 
abnormality, or limitation of motion at shoulder level 
including as a result of pain or dysfunction.

3.  A right Achilles tendon rupture is presently manifested 
by complaints of pain and moderate limitation of right ankle 
motion, without evidence of arthritis or marked limitation of 
right ankle motion including as a result of pain or 
dysfunction

4.  Residuals of a left knee medial meniscectomy are 
presently manifested by arthritis, without evidence of 
compensable limitation of motion due to pain or functional 
loss.

5.  Residuals of a right knee medial meniscus injury are 
presently manifested by arthritis, without evidence of 
compensable limitation of motion due to pain or functional 
loss.

6.  Hemorrhoids are manifested by subjective complaints of 
periodic rectal bleeding, pain, and swelling, without 
objective evidence of external hemorrhoids, persistent 
bleeding, secondary anemia, or fissures.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
left shoulder impingement syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (2005).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a right ankle fracture have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2005).

3.  The criteria for a 10 percent rating, but no higher, for 
residuals of a left knee medial meniscectomy have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2005).

4.  The criteria for a 10 percent rating, but no higher, for 
residuals of a right knee medial meniscus injury have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2005).  

5.  The criteria for a compensable rating for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran's claim for increased ratings was received in 
September 2002.  He was notified, generally, of the VCAA 
duties to assist and of the information and evidence 
necessary to substantiate his claims by correspondence dated 
in October 2002 and February 2004.  Adequate opportunities to 
submit evidence and request assistance have been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006), finding that the VCAA notice 
requirements applied to all elements of a claim.  Here, the 
notice requirements pertinent to the issues on appeal have 
been met and all identified and authorized records relevant 
to these matters have been requested or obtained.  Although a 
June 2004 VA examiner reported the veteran's claim file was 
not available for review, it was noted his electronic VA 
treatment records were thoroughly reviewed.  As the issues on 
appeal primarily involve the present assessment of the 
veteran's disabilities, the Board finds the available medical 
evidence as to these matters is sufficient for adequate 
determinations.  Further attempts to obtain additional 
evidence would be futile.  Because of the decisions in this 
case, any failure of VA to notify the veteran of the duty to 
notify and duty to assist in claims involving a disability 
rating and an effective date for the award of benefits is 
harmless error.  There has been substantial compliance with 
all pertinent VA law and regulations, and to move forward 
with these claims would not cause any prejudice to the 
appellant. 

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2005).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2005).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2005).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2005).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2005).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).

520
1
Arm, limitation of motion of:
Major
Minor

To 25° from side
40
30

Midway between side and shoulder level
30
20

At shoulder level
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5201.

  
38 C.F.R. § 4.71, Plate I (2005).

520
1
Arm, limitation of motion of:
Major
Minor

To 25° from side
40
30

Midway between side and shoulder level
30
20

At shoulder level
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2005)



520
3
Clavicle or scapula, impairment of:
Major
Minor

  Dislocation of
20
20

Nonunion of:

  With loose movement
20
20

  Without loose movement
10
10

  Malunion of
10
10

Or rate on impairment of function of contiguous joint.
38 C.F.R. § 4.71a, Diagnostic Code 5203 (2005)


 
Normal knee flexion and extension.  38 C.F.R. § 4.71, Plate 
II (2005).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005)

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2005)

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005)

525
9
Cartilage, semilunar, removal of, symptomatic  
10
38 C.F.R. § 4.71a, Diagnostic Code 5259 (2005)

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2005)

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005)


 
Normal ankle motion.  38 C.F.R. § 4.71, Plate II (2005).

527
1
Ankle, limited motion of:

Marked
20

Moderate  
10
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2005)

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2005).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

733
6
Hemorrhoids, external or internal:
Ratin
g

With persistent bleeding and with secondary 
anemia, or with fissures
20

Large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences
10

Mild or moderate
0
38 C.F.R. § 4.114, Diagnostic Code 7336 (2005).


Left Shoulder Impingement Syndrome

Service medical records dated in March 1994 show the veteran 
was treated for left shoulder impingement syndrome.  In March 
1995, he complained of left shoulder pain on overhead 
lifting.  An examination revealed a full range of motion with 
pain, but no obvious deformity, swelling, or abnormality.  
There was good strength in all directions.  The diagnosis was 
exacerbation of prior impingement syndrome of the left 
shoulder.  At his January 1996 retirement examination the 
veteran complained of intermittent left shoulder pain.

VA examination in June 2004 revealed no evidence of 
significant abnormality of color, deformity, or swelling to 
the left shoulder.  There was a suggestion of some slight 
infraspinatus atrophy, minimal crepitus, and some slight 
tenderness over the anterior shoulder.  Palpation elicited no 
abnormality of temperature.  Range of motion studies showed 
forward flexion to 160 degrees with pain from 145 degrees, 
abduction to 160 degrees with pain from 120 degrees, and 
internal and external rotation to 90 degrees.  It was noted 
there was no change in symptom manifestation after repetitive 
flexing and extending on testing for pain, weakness, 
fatigability, and coordination.  The diagnoses included left 
shoulder impingement syndrome.  X-rays of the shoulders 
revealed no significant bone or joint abnormality.  There was 
no evidence of calcific tendinitis.  

An October 2004 VA outpatient treatment records noted 
complaints of left shoulder pain.  The veteran was sent to 
Physical Therapy for instruction in isometric exercises for 
treatment of the problem.  

In statements in support of his claim the veteran reported 
daily pain to the left shoulder.  He stated it was very 
painful to elevate his elbow or raise his arm and that his 
symptoms were increasing in severity.  He asserted the 
disorder limited his employment capability.

Based upon the evidence of record, the Board finds the 
veteran's service-connected the veteran's service-connected 
left shoulder impingement syndrome is presently manifested by 
complaints of pain and limitation of motion of the left arm.  
Range of motion studies did not demonstrate limitation of 
motion of such severity so as to permit a higher rating under 
Diagnostic Code 5201.  In the absence of any other symptoms, 
this disability is found to be appropriately rated under the 
criteria for impairment of the clavicle or scapula 
(Diagnostic Code 5203 ).  See Butts v. Brown, 5 Vet. App. 
532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  There is no evidence of 
arthritis, bony abnormality, or limitation of motion at 
shoulder level including as a result of pain or dysfunction.  
Therefore, entitlement to a rating in excess of 10 percent is 
not warranted.

Residuals of a Right Achilles Tendon Rupture

Service medical records show the veteran underwent repair of 
a right Achilles tendon rupture in November 1984.   A January 
1985 report noted he complained of some mild pain in the 
area, but that he was otherwise doing well.  A January 1996 
retirement examination revealed multiple small scars to the 
right Achilles area.  

On VA examination in June 2004 the veteran complained of 
right Achilles tendon and ankle pain and stiffness with 
flare-ups of pain on average two to three times per month 
which lasted approximately two days.  The examiner noted 
there was some swelling over the distal aspect of the 
Achilles tendon and tenderness to palpation.  Right ankle 
range of motion studies revealed plantar flexion to 30 
degrees and dorsiflexion to 20 degrees with pain from 15 
degrees.  The Achilles tendon was in normal alignment with 
the tibia with slight pain on resisted plantar flexion, but 
normal strength.  It was noted there was no change in symptom 
manifestation after repetitive flexing and extending on 
testing for pain, weakness, fatigability, and coordination.  
The diagnoses included residuals of a ruptured Achilles 
tendon.  

In statements in support of his claim the veteran reported he 
had a constant dull ache to the right Achilles tendon area 
with occasional swelling.  He stated the area was usually 
inflamed.  

Based upon the evidence of record, the Board finds the 
veteran's service-connected the veteran's service-connected 
residuals of a right Achilles tendon rupture is presently 
manifested by complaints of pain and moderate limitation of 
right ankle motion.  The disability is found to be 
appropriately rated under the criteria for impairment of the 
ankle (Diagnostic Code 5271).  See Butts, 5 Vet. App. 532.  
There is no evidence of arthritis or marked limitation of 
right ankle motion including as a result of pain or 
dysfunction.  Therefore, entitlement to a rating in excess of 
10 percent is not warranted.



Residuals of a Left Knee Medial Meniscectomy

Service medical records show the veteran underwent a left 
knee medial meniscectomy in approximately 1978.  A January 
1996 retirement examination report noted a scar to the left 
knee.

In a July 1996 rating decision service connection was 
established for the residuals of a left knee medial 
meniscectomy.  A zero percent rating was assigned under the 
criteria for Diagnostic Code 5259.  

VA outpatient treatment records dated in November 2003 
include complaints of knee pain.  Therapeutic exercises were 
prescribed.  Later that month, the veteran indicated that the 
pain had lessened as his knees grew stronger with the 
exercises.

On VA examination in June 2004 the veteran complained of left 
knee pain and stiffness.  The examiner noted the veteran 
walked with a limp and used a cane to assist ambulation.  
Examination of the left knee revealed a surgical scar over 
the medial aspect, with no significant swelling or atrophy.  
There was some crepitus and tenderness over the joint line, 
but no abnormality of temperature on palpation.  Range of 
motion studies revealed painless motion from 0 to 125 
degrees.  Testing showed all ligaments were stable and 
normal.  There was no change in symptom manifestation after 
repetitive flexing and extending on testing for pain, 
weakness, fatigability, and coordination.  The diagnoses 
included left knee residuals of a medial meniscectomy.  It 
was noted X-rays in August 2003 revealed a mild left knee 
medial joint space irregularity.

In October 2004, the veteran complained of knee pain.  An 
injection of lidocaine, Marcaine and Depo-Medrol was 
administered to relieve the pain.

In statements in support of his claim the veteran complained 
of constant daily left knee pain.  He stated walking was 
painful and that the knee was often swollen.  

Based upon the evidence of record, the Board finds the 
veteran's service-connected residuals of a left knee medial 
meniscectomy are presently manifested by arthritis, without 
evidence of compensable limitation of motion including as a 
result of pain or functional loss.  There is also no 
objective evidence of recurrent subluxation or lateral 
instability.  Although the left knee disorder has been rated 
under the criteria for symptomatic removal of semilunar 
cartilage Diagnostic Code 5259, the Board finds the 
disability is more appropriately rated under the criteria for 
arthritis (Diagnostic Code 5003).  See Butts, 5 Vet. App. 
532.  The June 2004 VA examiner found X-rays revealed mild 
left knee arthritis; however, limitation of motion has been 
measured and found to be less than that require for a 
noncompensable rating.  Therefore, entitlement to a 
10 percent rating, but no higher, is warranted.

Residuals of a Right Knee Medial Meniscus Injury

Service medical records dated in June 1995 show the veteran 
complained of swelling and gradually increasing right knee 
pain.  The diagnosis was possible medial meniscus injury.  At 
his January 1996 retirement examination the veteran reported 
his right knee had locked up on him.  The examiner noted a 
normal clinical evaluation of the lower extremities.  

In a July 1996 rating decision service connection was 
established for the residuals of a right knee medial meniscus 
injury.  A zero percent rating was assigned under the 
criteria for Diagnostic Code 5257.  

VA outpatient treatment records dated in March 2004 include 
complaints of knee pain.  In May 2004, the veteran was seen 
after he pulled his right knee.  Objectively, there was 
swelling, but X-ray studies revealed no fracture or 
dislocation.

On VA examination in June 2004 the veteran complained of knee 
pain and stiffness with periodic swelling of the right knee.  
He stated he was able to perform activities of daily living, 
but that driving was somewhat difficult because of right knee 
pain.  The examiner noted the veteran walked with a limp and 
used a cane to assist ambulation.  Examination of the right 
knee revealed no some swelling, crepitus, and joint line 
pain, but no significant abnormality of color, temperature, 
or deformity.  Range of motion studies revealed painless 
motion from 0 to 115 degrees.  Testing showed all ligaments 
were stable and normal.  There was no change in symptom 
manifestation after repetitive flexing and extending on 
testing for pain, weakness, fatigability, and coordination.  
The diagnoses included right knee medial meniscus injury.  It 
was noted X-rays in May 2004 revealed a mild degenerative 
change with possible fusion.

In October 2004, the veteran complained of knee pain.  An 
injection of lidocaine, Marcaine and Depo-Medrol was 
administered to relieve the pain.

In statements in support of his claim the veteran complained 
of constant daily right knee pain.  He stated walking was 
painful and that the knee was often swollen.  He asserted the 
disorder severely impaired his employability and overall 
quality of life.

Based upon the evidence of record, the Board finds the 
veteran's service-connected residuals of a right knee medial 
meniscus injury are presently manifested by arthritis, 
without evidence of compensable limitation of motion 
including as a result of pain or functional loss.  There is 
no objective evidence of recurrent subluxation or lateral 
instability.  As with the left knee, although the right knee 
disorder has been rated under the criteria for Diagnostic 
Code 5257, the Board finds the disability is more 
appropriately rated under the criteria for arthritis 
(Diagnostic Code 5003).  See Butts, 5 Vet. App. 532.  The 
June 2004 VA examiner found X-rays revealed mild right knee 
arthritis; however, limitation of motion has been measured 
and found to be less than that require for a noncompensable 
rating. Therefore, entitlement to a 10 percent rating, but no 
higher, is warranted.

Hemorrhoids

Service medical records show the veteran was treated for 
hemorrhoids.  His January 1996 retirement examination noted a 
digital rectal examination was normal.  

On VA examination in June 2006 the veteran complained of some 
occasional itching, irritation, and a trace of blood on 
toilet paper about once per year.  The examiner noted there 
was no present evidence of external hemorrhoids.  The anal 
sphincter was normal in tone.  The diagnosis was bleeding 
hemorrhoids, by history.  

In statements in support of his claim the veteran complained 
of periodic rectal bleeding and pain and swelling which 
occurred often.  He asserted the disorder was progressively 
worsening.

Based upon the evidence of record, the Board finds the 
veteran's service-connected hemorrhoids are presently 
manifested by subjective report of periodic bleeding and 
occasional pain and swelling.  There is no objective evidence 
of external hemorrhoids, persistent bleeding, secondary 
anemia, or fissures or large or thrombotic, irreducible, 
hemorrhoids with excessive redundant tissue, evidencing 
frequent recurrences.  periodic rectal bleeding, pain, and 
swelling, without Therefore, entitlement to a compensable 
rating for hemorrhoids is not warranted.

Although the veteran has asserted that his service-connected 
disabilities are more severely disabling, he is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  
Therefore, the Board finds higher or separate ratings are not 
warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
these service-connected disorders, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claims.



ORDER

Entitlement to a rating in excess of 10 percent for left 
shoulder impingement syndrome is denied.

Entitlement to a rating in excess of 10 percent for the 
residuals of a right Achilles tendon rupture is denied.

Entitlement to a 10 percent rating, but no higher, for the 
residuals of a left knee medial meniscectomy is granted, 
subject to the regulations governing the payment of monetary 
awards.

Entitlement to a 10 percent rating, but no higher, for the 
residuals of a right knee medial meniscus injury is granted, 
subject to the regulations governing the payment of monetary 
awards.

Entitlement to a compensable rating for hemorrhoids is 
denied.



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


